           Case 1:21-cr-00174-DG Document 27 Filed 07/08/21 Page 1 of 1 PageID #: 91


DOCKET NUMBER:            CR 21-CR-174 (DG)

                          CRIMINAL CAUSE FOR VIDEO STATUS CONFERENCE
BEFORE JUDGE: Diane Gujarati USDJ                DATE: 7/8/2021             TIME IN COURT 11 MINS
DEFENDANT’S NAME: Gyanendra Asre                     DEFENDANT'S #: 001
    Present       Not Present                          Custody                  Not in Custody

       DEFENSE COUNSEL: Patricia A Pileggi; G. Michael Bellinger,
           Federal Defender        CJA                         Retained

DEFENDANT’S NAME: Hanan Ofer                  DEFENDANT'S #: 002
    Present       Not Present                       Custody                     Not in Custody

       DEFENSE COUNSEL: Arthur D. Middlemiss
           Federal Defender      CJA                                     Retained

A.U.S.A.: Ryan C Harris, Francisco J Navarro, Margaret Moeser
CASE MANAGER: Kelly Almonte
COURT REPORTER: Andronikh Barna
      Arraignment                                                  Revocation of Probation non-contested
      Change of Plea Hearing (~Util-Plea Entered)                  Revocation of Probation contested
      In Chambers Conference                                       Sentencing non-evidentiary
      Pre-Trial Conference                                         Sentencing Contested
      Initial Appearance                                           Revocation of Supervised Release evidentiary
      Status Conference                                            Revocation of Supervised Release non-
      Video Conference                                              evidentiary

UTILITIES
    ~Util-Plea Entered                      ~Util-Add terminate Attorneys             ~Util-Bond Set/Reset
    ~Util-Exparte Matter                    ~Util-Indictment Un Sealed                ~Util-Information Unsealed
    ~Util-Set/Reset Deadlines               ~Util-Set/Reset Deadlines/Hearings        ~Util-Set/Reset Hearings

Speedy Trial Exclusion Start Date: 7/8/21 Speedy Trial Stop Date: 9/9/21            CODE TYPE: XT

Do these minutes contain ruling(s) on motion(s)?            YES                   NO

TEXT: Video Status Conference as to Gyanendra Asre and Hanan Ofer held on 7/8/2021. AUSA Ryan C Harris for
the Government. Margaret Moeser of the United States Department of Justice Money Laundering and Asset Recovery
Section also present. Patricia Pileggi for defendant Gyanendra Asre. Arthur Middlemiss for defendant Hanan Ofer.
Both defendants present and on bond. Both defendants consented to proceed remotely. For the reasons set forth on
the record, the period from July 8, 2021 to September 9, 2021 was excluded from the computation of the time within
which the trial of this matter must commence, pursuant to 18 U.S.C. § 3161(h)(7)(A). Next Video Status Conference set
for 9/9/2021 at 11:00 AM.
